DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 15-16 of U.S. Patent No. 10,212,392. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/384,024 Claim 1
U.S. Patent No. 10,212,392 Claim 1
An entry device, comprising:
A passive, Multimedia over Coax Alliance (MoCA) entry device comprising:
an entry port configured to receive cable television (CATV) signals from a headend;
an entry port configured to connect the MoCA entry device to a provider, and to communicate cable television (CATV) signals with the provider;
a low-band filter connected to the entry port and configured to pass the CATV signals therethrough and to prevent at least a portion of multimedia over coax alliance (MoCA) signals from passing therethrough;
a filter device comprising a low-band filter and configured to block the MoCA signals from the entry port;
a high-band filter connected to the low-band filter and configured to pass the MoCA signals therethrough and to prevent at least a portion of the CATV signals from passing therethrough;
a high-band path connecting the plurality of high-band ports to the broadband port, the high-band path being configured to pass only the MoCA signals to the plurality of high-band ports,
a broadband splitter connected to the low-band filter and the high-band filter;
the broadband path being configured to communicate the CATV signals between the broadband port and the entry port, and to communicate the MoCA signals between with the broadband port and the plurality of high-band ports
a high-band splitter connected to the high-band filter;
the high-band path comprises a high-band splitter configured to only pass the MoCA signals
a plurality of first output ports connected to the broadband splitter;
the broadband path being configured to communicate the CATV signals between the broadband port and the entry port, and to communicate the MoCA signals between with the broadband port and the plurality of high-band ports
a plurality of second output ports connected to the high-band splitter;
…a plurality of high-band ports configured to connect the MoCA entry device to the premises
wherein a first path extends from the entry port, through the low-band filter and the broadband splitter, to the first output ports;
the broadband path being configured to communicate the CATV signals between the broadband port and the entry port, and to communicate the MoCA signals between with the broadband port and the plurality of high-band ports
wherein the first path is configured to pass the CATV signals therethrough and to prevent at least a portion of MoCA signals from passing therethrough;
a filter device comprising a low-band filter and configured to block the MoCA signals from the entry port;
wherein a second path extends from the entry port, through the low-band filter, the high-band filter, and the high-band splitter, to the second output ports;
…a high-band path connecting the plurality of high-band ports to the broadband port, the high-band path being configured to pass only the MoCA signals to the plurality of high-band ports,
wherein the second path is configured to prevent at least a portion of the CATV signals and at least a portion of the MoCA signals from passing therethrough;
…a high-band path connecting the plurality of high-band ports to the broadband port, the high-band path being configured to pass only the MoCA signals to the plurality of high-band ports,
and wherein the first output ports, the second output ports, or both are configured to be connected to one or more devices in a subscriber premises.
…the MoCA entry device is configured to be installed between the premises and a headend of the provider,


Claim 2. The entry device of claim 1, wherein the entry port is configured to be connected between the headend and the subscriber premises (U.S. Patent No. 10,212,392 claim 1 “the MoCA entry device is configured to be installed between the premises and a headend of the provider”).

Claim 3. The entry device of claim 1, wherein the high-band splitter is configured to operate at frequencies between 1100 MHz and 2000 MHz (U.S. Patent No. 10,212,392 claim 16, wherein independent claim 15 recites the same limitations of claim 1).

Claim 4. The entry device of claim 3, wherein the high-band splitter is not configured to operate at frequencies below 1100 MHz and above 2000 MHz (U.S. Patent No. 10,212,392 claim 16).

Claim 5. The entry device of claim 1, further comprising a directional coupler connected to the first output ports, wherein the directional coupler is configured to attenuate the CATV signals by more than 6 dB (U.S. Patent No. 10,212,392 claim 5).

The limitations of claims 6-19 are similarly rejected as including the same limitations found in claims 1-5 addressed above.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 9 of U.S. Patent No. 10,582,160. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/384,024 Claim 1
U.S. Patent No. 10,582,160 Claim 1
An entry device, comprising:
An entry device, comprising:
an entry port configured to receive cable television (CATV) signals from a headend;
an entry port configured to receive cable television (CATV) signals from a headend;
a low-band filter connected to the entry port and configured to pass the CATV signals therethrough and to prevent at least a portion of multimedia over coax alliance (MoCA) signals from passing therethrough;
a low-band filter connected to the entry port, wherein the low-band filter is configured to pass the CATV signals therethrough and to block multimedia over coax alliance (MoCA) signals from passing therethrough;
a high-band filter connected to the low-band filter and configured to pass the MoCA signals therethrough and to prevent at least a portion of the CATV signals from passing therethrough;
a high-band filter connected to the low-band filter, wherein the high-band filter is configured to block the CATV signals from passing therethrough and to pass the MoCA signals therethrough
a broadband splitter connected to the low-band filter and the high-band filter;
…a broadband splitter connected to the low-band filter
a high-band splitter connected to the high-band filter;
…a high-band splitter connected to the high-band filter
a plurality of first output ports connected to the broadband splitter;
…a plurality of first output ports connected to the broadband splitter
a plurality of second output ports connected to the high-band splitter;
…a plurality of second output ports connected to the high-band splitter
wherein a first path extends from the entry port, through the low-band filter and the broadband splitter, to the first output ports;
… wherein the CATV signals travel from the entry port, through the low-band filter and the broadband splitter, and to the first output ports

wherein the first path is configured to pass the CATV signals therethrough and to prevent at least a portion of MoCA signals from passing therethrough;
… wherein the CATV signals travel from the first output ports, through the broadband splitter and the low-band filter, and to the entry port; and wherein the MoCA signals are blocked from travelling from the first output ports to the entry port by the low-band filter
wherein a second path extends from the entry port, through the low-band filter, the high-band filter, and the high-band splitter, to the second output ports;
… a high-band filter connected to the low-band filter, wherein the high-band filter is configured to block the CATV signals from passing therethrough and to pass the MoCA signals therethrough; a high-band splitter connected to the high-band filter, wherein the high-band splitter is configured to split the MoCA signals from the high-band filter; and a plurality of second output ports connected to the high-band splitter
wherein the second path is configured to prevent at least a portion of the CATV signals and at least a portion of the MoCA signals from passing therethrough;
… wherein the CATV signals are blocked from travelling from the entry port to the second output ports by the high-band filter, the high-band splitter, or both, wherein the CATV signals are blocked from travelling from the first output ports to the second output ports by the high-band filter, the high-band splitter, or both
and wherein the first output ports, the second output ports, or both are configured to be connected to one or more devices in a subscriber premises.
Claim 2. The entry device of claim 1, wherein the entry port is configured to be connected to the headend, and wherein the first output ports, the second output ports, or both are configured to be connected to one or more devices in a subscriber premises.


Claim 2. The entry device of claim 1, wherein the entry port is configured to be connected between the headend and the subscriber premises (U.S. Patent No. 10,582,160 claim 2).

Claim 3. The entry device of claim 1, wherein the high-band splitter is configured to operate at frequencies between 1100 MHz and 2000 MHz (U.S. Patent No. 10,582,160 claim 5).

Claim 4. The entry device of claim 3, wherein the high-band splitter is not configured to operate at frequencies below 1100 MHz and above 2000 MHz (U.S. Patent No. 10,582,160 claim 5).

Claim 5. The entry device of claim 1, further comprising a directional coupler connected to the first output ports, wherein the directional coupler is configured to attenuate the CATV signals by more than 6 dB (U.S. Patent No. 10,582,160 claim 9).

The limitations of claims 6-19 are similarly rejected as including the same limitations found in claims 1-5 addressed above.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,076,129. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/384,024 Claim 1
U.S. Patent No. 11,076,129 Claim 1
An entry device, comprising:
An entry device, comprising:
an entry port configured to receive cable television (CATV) signals from a headend;
an entry port configured to receive cable television (CATV) signals from a headend;
a low-band filter connected to the entry port and configured to pass the CATV signals therethrough and to prevent at least a portion of multimedia over coax alliance (MoCA) signals from passing therethrough;
a low-band filter connected to the entry port and configured to pass the CATV signals therethrough and to prevent at least a portion of multimedia over coax alliance (MoCA) signals from passing therethrough;
a high-band filter connected to the low-band filter and configured to pass the MoCA signals therethrough and to prevent at least a portion of the CATV signals from passing therethrough;
a high-band filter connected to the low-band filter and configured to pass the MoCA signals therethrough and to prevent at least a portion of the CATV signals from passing therethrough;
a broadband splitter connected to the low-band filter and the high-band filter;
a broadband splitter connected to the low-band filter and the high-band filter;
a high-band splitter connected to the high-band filter;
a high-band splitter connected to the high-band filter;
a plurality of first output ports connected to the broadband splitter;
a plurality of first output ports connected to the broadband splitter;
a plurality of second output ports connected to the high-band splitter;
a plurality of second output ports connected to the high-band splitter;
wherein a first path extends from the entry port, through the low-band filter and the broadband splitter, to the first output ports;
wherein a first path extends from the entry port, through the low-band filter and the broadband splitter, to the first output ports;
wherein the first path is configured to pass the CATV signals therethrough and to prevent at least a portion of MoCA signals from passing therethrough;
wherein the first path is configured to pass the CATV signals therethrough and to prevent at least a portion of MoCA signals from passing therethrough;
wherein a second path extends from the entry port, through the low-band filter, the high-band filter, and the high-band splitter, to the second output ports;
wherein a second path extends from the entry port, through the low-band filter, the high-band filter, and the high-band splitter, to the second output ports;
wherein the second path is configured to prevent at least a portion of the CATV signals and at least a portion of the MoCA signals from passing therethrough;
wherein the second path is configured to prevent at least a portion of the CATV signals and at least a portion of the MoCA signals from passing therethrough;
and wherein the first output ports, the second output ports, or both are configured to be connected to one or more devices in a subscriber premises.
and wherein the first output ports, the second output ports, or both are configured to be connected to one or more devices in a subscriber premises.


Claims 2-5 recite the exact same limitations as claims 2-5 of U.S. Patent No. 11,076,129.
Claims 6-19 are similarly rejected as including the same limitations found in claims 1-5 addressed above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Additional searching has not yielded prior art which appears to reasonably teach or suggest applicant’s invention of a passive MoCA entry device indicated as allowable in previously filed applications 15/638,933; 16/176,229; and 16/782,467 (now U.S. Patent Numbers 10,212,392; 10,582,160; and 11,076,129 respectively). While selective filtering and reflection of local network signals is known in the prior art (see for example Klopfenstein et al. 2018/0234196), applicant’s specific arrangement for an off-premises entry device appears novel (see examiner’s remarks in 15/638,933 ‘Reasons for Allowance’ September 6, 2018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421